The defendant was convicted of the offense of distilling, etc., and appeals.
It would serve no good purpose to discuss the evidence. We have carefully examined same, and are of the opinion that it was sufficient to support the verdict returned. There was therefore no error in refusing to give, at defendant's request, the *Page 31 
general affirmative charge in his favor, as to the indictment as a whole, or either count thereof.
Written charge 2, requested by defendant, was properly refused. Arnold v. State, 18 Ala. App. 453, 93 So. 83.
Written charge 3, requested by defendant, is incomplete and meaningless, and its refusal was proper.
Defendant's written charge 4 was properly refused, for the reason that the guilt of another did not exclude the possibility of the defendant himself being also guilty. Ex parte Hill, 211 Ala. 311, 100 So. 315.
The other exceptions reserved by defendant have each been examined, and in each instance we find same without merit.
There being no prejudicial error in the record, the judgment is affirmed.
Affirmed.